      Case 5:19-cv-00370-MTT-MSH Document 19 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 DAVID KEITH GREEN,                           )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )   CASE NO. 5:19-CV-370-MTT-MSH
                                              )
 Sheriff THOMAS SMITH,                        )
                                              )
                                              )
               Defendant.                     )
                                              )

                                         ORDER

       United States Magistrate Judge Stephen Hyles recommended dismissing Plaintiff

David Keith Green’s complaint, and Green objected. Docs. 14; 15. The Court adopted

the proposed findings, conclusions, and recommendations of the Magistrate Judge, and

judgment was entered the next day. Docs. 16; 17. Green now moves for the Court to

vacate its order. Doc. 18. The Court construes Green’s motion as one for

reconsideration, and that motion (Doc. 18) is DENIED.

       “With the exception of motions filed pursuant to Fed. R. Civ. P 59(e), motions for

reconsideration shall be filed within fourteen (14) days after entry of the order.” M.D.

Ga., L.R. 7.6. Judgment was entered on August 4, 2020. Doc. 17. Green filed his

motion on October 30, 2020. Doc. 18. Therefore, Green’s motion is untimely.

       Pursuant to Local Rule 7.6, “Motions for Reconsideration shall not be filed as a

matter of routine practice.” M.D. Ga., L.R. 7.6. Indeed, “[r]econsideration of a previous

order is an extraordinary remedy to be employed sparingly.” Bingham v. Nelson, 2010

WL 339806, at *1 (M.D. Ga.) (internal quotation marks and citation omitted). It “is
      Case 5:19-cv-00370-MTT-MSH Document 19 Filed 01/22/21 Page 2 of 2




appropriate only if the movant demonstrates (1) that there has been an intervening

change in the law, (2) that new evidence has been discovered which was not previously

available to the parties in the exercise of due diligence, or (3) that the court made a

clear error of law.” Id. “In order to demonstrate clear error, the party moving for

reconsideration must do more than simply restate his prior arguments, and any

arguments which the party inadvertently failed to raise earlier are deemed waived.”

McCoy v. Macon Water Auth., 966 F. Supp. 1209, 1222-23 (M.D. Ga. 1997). Here,

Green has raised no change in the law, newly discovered evidence, or clear error in the

Court’s previous order.

       Accordingly, Green’s motion for reconsideration (Doc. 18) is DENIED.

       SO ORDERED, this 22nd day of January, 2021.


                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            -2-
